              Case 3:19-cv-01936-WHO Document 34 Filed 10/31/19 Page 1 of 3



 1   Steven M. Tindall, SBN #187862
     Email: smt@classlawgroup.com
 2   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 3   Oakland, California 94612-1406
     Telephone: (510) 350-9700
 4   Facsimile: (510) 350-9701

 5   Beth E. Terrell, SBN #178181
     Email: bterrell@terrellmarshall.com
 6   Jennifer Rust Murray
     Email: jmurray@terrellmarshall.com
 7   Adrienne D. McEntee
     Email: amcentee@terrellmarshall.com
 8   TERRELL MARSHALL LAW GROUP PLLC
     936 North 34th Street, Suite 300
 9   Seattle, Washington 98103
     Telephone: (206) 816-6603
10   Facsimile: (206) 319-5450

11   [Additional Counsel Appear on Signature Page]

12   Attorneys for Plaintiff and the Proposed Class

13                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                  OAKLAND DIVISION

15   MICHELLE SHULTZ,
                                                        NO. 3:19-cv-01936-WHO
16                         Plaintiff,                   NOTICE OF SETTLEMENT
            v.                                          AND REQUEST FOR STAY
17
     LINKNOW MEDIA,                                     Complaint Filed: April 10, 2019
18
                           Defendant.                   Honorable William H. Orrick
19
                                                        DATE:
20
                                                        TIME:
                                                        LOCATION:
21

22          Plaintiff Michelle Shultz has settled her individual claim against Defendant LinkNow

23   Media. The parties request a stay of proceedings through April 28, 2019, the date upon which the

24   parties will have completed their obligations under the settlement. Upon completion, Plaintiff


     NOTICE OF SETTLEMENT - 1
     CASE NO. 3:19-CV-01936-WHO
              Case 3:19-cv-01936-WHO Document 34 Filed 10/31/19 Page 2 of 3



 1   will request an order dismissing her claim against Defendant with prejudice, without fees and

 2   costs to any party, and without prejudice to the uncertified class claims.

 3          RESPECTFULLY SUBMITTED AND DATED this 31st day of October, 2019.

 4   TERRELL MARSHALL LAW GROUP PLLC BAKER & HOSTETLER LLP

 5   By: /s/ Adrienne D. McEntee, Pro Hac Vice          By: /s/ Paul G. Karlsgodt, Pro Hac Vice
       Beth E. Terrell, SBN #178181                        Paul G. Karlsgodt, Admitted Pro Hac Vice
 6     Email: bterrell@terrellmarshall.com                 Email: pkarlsgodt@bakerlaw.com
       Jennifer Rust Murray, Pro Hac Vice                  1801 California Street, Suite 4400
 7     Email: jmurray@terrellmarshall.com                  Denver, Colorado 80202
       Adrienne D. McEntee, Pro Hac Vice                   Telephone: (303) 861-0600
 8     Email: amcentee@terrellmarshall.com                 Facsimile: (303) 861-7805
       936 North 34th Street, Suite 300
 9     Seattle, Washington 98103                            Teresa C. Chow, SBN #237694
       Telephone: (206) 816-6603                            Email: tchow@bakerlaw.com
10     Facsimile: (206) 319-5450                            BAKER & HOSTETLER LLP
                                                            11601 Wilshire Boulevard, Suite 1400
11     Steven M. Tindall, SBN #187862                       Los Angeles, California 90025
       Email: smt@classlawgroup.com                         Telephone: (310) 820-8800
12     GIBBS LAW GROUP LLP                                  Facsimile: (310) 820-8859
       505 14th Street, Suite 1110
13     Oakland, California 94612                        Attorneys for Defendant
       Telephone: (510) 350-9700
14     Facsimile: (510) 350-9701

15     Anthony I. Paronich, Pro Hac Vice
       Email: anthony@paronichlaw.com
16     PARONICH LAW, P.C.
       350 Lincoln Street, Suite 2400
17     Hingham, MA 02043
       Telephone: (617) 485-0018
18     Facsimile: (508) 318-8100
19     Andrew Heidarpour, Admitted Pro Hac Vice
       E-mail: heidarpourlawfirm@gmail.com
20     HEIDARPOUR LAW FIRM, PLLC
       1300 Pennsylvania Avenue N.W., Suite 190
21     Washington, D.C. 20004
       Telephone: (202) 234-2727
22
     Attorneys for Plaintiff
23

24


     NOTICE OF SETTLEMENT - 2
     CASE NO. 3:19-CV-01936-WHO
              Case 3:19-cv-01936-WHO Document 34 Filed 10/31/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on October 31, 2019, I electronically filed

 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send notification

 4   of such filing to the following:

 5                  Teresa C. Chow, SBN #237694
                    Email: tchow@bakerlaw.com
 6                  BAKER & HOSTETLER LLP
                    11601 Wilshire Boulevard, Suite 1400
 7                  Los Angeles, California 90025
                    Telephone: (310) 820-8800
 8                  Facsimile: (310) 820-8859

 9                  Paul G. Karlsgodt, Admitted Pro Hac Vice
                    Email: pkarlsgodt@bakerlaw.com
10                  BAKER & HOSTETLER LLP
                    1801 California Street, Suite 4400
11                  Denver, Colorado 80202
                    Telephone: (303) 861-0600
12                  Facsimile: (303) 861-7805

13                  Attorneys for Defendant

14          DATED this 31st day of October, 2019.

15
                                              TERRELL MARSHALL LAW GROUP PLLC
16

17                                            By:     /s/ Adrienne D. McEntee, Pro Hac Vice
                                                    Adrienne D. McEntee, Pro Hac Vice
18                                                  Email: amcentee@terrellmarshall.com
                                                    936 North 34th Street, Suite 300
19                                                  Seattle, Washington 98103-8869
                                                    Telephone: (206) 816-6603
20                                                  Facsimile: (206) 319-5450

21                                            Attorneys for Plaintiff

22

23

24


     NOTICE OF SETTLEMENT - 3
     CASE NO. 3:19-CV-01936-WHO
